Case 3:14-cr-00073-MMH-JRK Document 521 Filed 07/30/19 Page 1 of 1 PagelD 12694

 

 

FILED IN OPEN COUR

UNITED STATES DISTRICT COURT W: 30/2.019

MIDDLE DISTRICT OF FLORIDA CLERK. U. S. DISTRICT COURT
JACKSONVILLE DIVISION MIDO“E DISTRICT OF FLORIDA
JACKSONVILLE, FLORIDA
UNITED STATES OF AMERICA

vs. Case No. 3:14-cr-73-J-34JRK
JUAN LUIS HERNANDEZ RILL

 

NOTICE REGARDING ENTRY
OF A PLEA OF GUILTY

In the event the Defendant decides at any time before trial to enter a plea of guilty,
the United States Magistrate Judge is authorized by Local Rule 6.01(c)(12), United States
District Court, Middle District of Florida, with the consent of the Defendant, to conduct the
proceedings required by Rule 11, Fed.R.Crim.P. incident to the making of the plea. If, after
conducting such proceedings, the Magistrate Judge recommends that the plea of guilty be
accepted, a presentence investigation and report will be ordered pursuant to Rule 32,
Fed.R.Crim.P. The assigned United States District Judge will then act on the Magistrate
Judge's Report and Recommendation; and, if the plea of guilty is accepted, will adjudicate
guilt and schedule a sentencing hearing at which the District Judge will decide whether to
accept or reject any associated plea agreement, and will determine and impose sentence.

CONSENT

| hereby declare my intention to enter a plea of guilty in the above case, and | request
and consent to the United States Magistrate Judge conducting the proceedings required
by Rule 11, Fed.R.Crim.P., incident to the making of such plea. | understand that if my plea
of guilty is then accepted by the District Judge, the District Judge will decide whether to
accept or reject any plea agreement | may have with the United States, and will adjudicate
guilt and impose sentence.

{ July 30, 2019
Defendant ~ Pefencinif Atforney LS
Stand-by on

Interpreter

 

rT

 
